Citation Nr: 0800436	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  02-12 860A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for erectile dysfunction, 
including as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1980 to July 
1980, and from December 1990 to September 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to the 
benefit currently sought on appeal.

In January 2007, the Board remanded this issue to the RO (via 
the Appeals Management Center (AMC)) for further evidentiary 
development.  After completion of the requested development, 
the AMC returned the case to the Board for appellate review.

A review of the record reflects that the veteran also 
perfected an appeal for service connection for headaches, to 
include as due to an undiagnosed illness.   Service 
connection for headaches was granted by rating decision dated 
May 2007, which is a substantial grant of the benefit sought.  


FINDINGS OF FACT

1.  The veteran is a Persian Gulf War veteran.

2.  The veteran served in the Southwest Asia theater of 
operations from February 1991 to August 1991.

3.  Erectile dysfunction, including as due to an undiagnosed 
illness, was not present in service and is not otherwise 
related to active duty.




CONCLUSION OF LAW

Erectile dysfunction, including as due to an undiagnosed 
illness, was not incurred in or aggravated by service and may 
not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated July 2001, the RO satisfied its duty 
to notify the veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
veteran of: information and evidence necessary to 
substantiate the claim for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  The 
veteran was essentially instructed to submit any evidence in 
his possession that pertained to his claim. Additionally, in 
May 2007, the veteran was notified of the way initial 
disability ratings and effective dates are established.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
medical records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The veteran has been medically evaluated in 
conjunction with his claim.  The duties to notify and assist 
have been met.

Service Connection 

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

VA is authorized to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  38 
U.S.C.A. § 1117.

To implement the Persian Gulf War Veterans' Act, VA added a 
regulation, 38 C.F.R. § 3.317.  This regulation has changed a 
number of times during the veteran's appeal.  As originally 
constituted, the regulation established the presumptive 
period as not later than two years after the date on which 
the veteran last performed active military, naval, or air 
service in the Southwest Asia Theater of operations during 
the Persian Gulf War.  Effective December 18, 2006, the 
period within which such disabilities must become manifest to 
a compensable degree in order for entitlement for 
compensation to be established was extended to December 31, 
2011.  See 38 C.F.R. § 3.317 (2007).

Effective March 1, 2002, the statutes affecting compensation 
for disabilities occurring in Gulf War veterans were amended.  
See Veterans Education and Benefits Expansion Act of 2001, 
Public Law 107-103, 115 Stat. 976 (2001).  Among other 
things, these amendments revised the term "chronic 
disability" to "qualifying chronic disability," and included 
an expanded definition of "qualifying chronic disability" to 
include (a) an undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B).

The regulation concerning service connection for 
manifestations of undiagnosed illness now reads as follows:

(a)(1) Except as provided in paragraph (c) of this section, 
VA will pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic 
disability, provided that such disability:

(i) Became manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree 
of 10 percent or more not later than December 31, 2011; 
and

(ii) By history, physical examination, and laboratory 
tests cannot be attributed to any known clinical 
diagnosis.
 
(2)(i) For purposes of this section, a qualifying chronic 
disability means a chronic disability resulting from any of 
the following (or any combination of the following):

        (A) An undiagnosed illness; 
(B) The following medically unexplained chronic 
multisymptom illnesses that are defined by a cluster of 
signs or symptoms:

        (1) Chronic fatigue syndrome; 
        (2) Fibromyalgia; 
        (3) Irritable bowel syndrome; or 
(4) Any other illness that the Secretary determines 
meets the criteria in paragraph (a)(2)(ii) of this 
section for a medically unexplained chronic 
multisymptom illness; or

(C) Any diagnosed illness that the Secretary determines 
in regulations prescribed under 38 U.S.C. 1117(d) 
warrants a presumption of service-connection.

(ii) For purposes of this section, the term medically 
unexplained chronic multisymptom illness means a diagnosed 
illness without conclusive pathophysiology or etiology, that 
is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.

(3) For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.

(4) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.

(5) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.

(6) A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States.

(b) For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to:

        (1) Fatigue 
        (2) Signs or symptoms involving skin 
        (3) Headache 
        (4) Muscle pain 
        (5) Joint pain 
        (6) Neurologic signs and symptoms 
        (7) Neuropsychological signs or symptoms 
        (8) Signs or symptoms involving the respiratory system 
(upper or lower) 
        (9) Sleep disturbances 
        (10) Gastrointestinal signs or symptoms 
        (11) Cardiovascular signs or symptoms 
        (12) Abnormal weight loss 
        (13) Menstrual disorders.

(c) Compensation shall not be paid under this section:

(1) If there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, 
or air service in the Southwest Asia theater of 
operations during the Persian Gulf War; or 

2) If there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event 
that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater 
of operations during the Persian Gulf War and the onset 
of the illness; or

(3) If there is affirmative evidence that the illness is 
the result of the veteran's own willful misconduct or 
the abuse of alcohol or drugs.


(d) For purposes of this section:

(1) The term "Persian Gulf veteran" means a veteran who 
served on active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian 
Gulf War.

(2) The Southwest Asia theater of operations includes 
Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.

         38 C.F.R. § 3.317.

Adjudication of the veteran's Persian Gulf service connection 
claims must also include consideration of both the prior and 
the revised criteria.  The General Counsel of VA has held 
that where a law or regulation changes during the pendency of 
a claim, the Board should first determine whether the revised 
version is more favorable to the veteran.  In so doing, it 
may be necessary for the Board to apply both the former and 
revised versions of the regulation.  However, if the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) can be 
no earlier than the effective date of that change. See 
VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997).  Thus, the Board must analyze the veteran's 
undiagnosed illness claims under the revised criteria as 
well.

The veteran's DD Form 214 reflects that he served in 
Operation Desert Shield/Storm from February 1991 to August 
1991.  Therefore, he is a "Persian Gulf veteran" (i.e., had 
active military service in the Southwest Asian Theater of 
operations during the Gulf War) as defined by 38 C.F.R. § 
3.317.

An April 1999 VA genito-urinary examination was negative for 
complaints of sexual dysfunction.  An August 2004 VA 
examination report did note erectile dysfunction, but 
attributed it to "general medical condition, depression and 
treatment for depression."  The report further attributed 
the veteran's symptoms to his Persian Gulf War service.  In 
February 2007, however, after having had the opportunity to 
review the claims folder, the examiner issued an opinion 
noting that the veteran's erectile dysfunction had in fact 
first manifested years after service.  The examiner indicated 
that there was no diagnosis of erectile dysfunction during 
service, and no objective evidence relating the veteran's 
erectile dysfunction to his Gulf War service.

The veteran's erectile dysfunction has been linked to 
diagnosed disability, including depression.  Furthermore, 
there is affirmative evidence that the disability had its 
onset after service and is unrelated to his Persian Gulf War 
service.  Moreover, the 2004 VA examination report noted that 
there was no penile deformity.  Diagnostic Code 7522 calls 
for a 20 percent evaluation for erectile dysfunction with 
deformity of the penis.  There is no compensable rating 
assigned for erectile dysfunction without penile deformity.  
Without a showing that the disability is manifested to a 
compensable degree, the veteran's claim for service 
connection under the provisions of 38 C.F.R. § 3.317 must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).

Service connection for erectile dysfunction is also not 
warranted on a direct basis. Service medical records are 
negative for any complaints or findings of erectile 
dysfunction.  The examination report at active duty discharge 
showed a normal genito-urinary evaluation.  The veteran did 
not seek treatment for erectile dysfunction until November 
2002.  Furthermore, there is no opinion which relates the 
veteran's current disability to service.

The Board acknowledges the veteran's belief that his erectile 
dysfunction is causally related to active service.  However, 
he has not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App.  183, 186 (1997); 
Espiritu v. Derwinski, 2  Vet. App. 492, 494-95 (1992).

In conclusion, a preponderance of the evidence is against a 
finding that the veteran's erectile dysfunction, including as 
due to an undiagnosed illness, is causally related to active 
service.  Thus, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).



ORDER

Entitlement to service connection for erectile dysfunction, 
including as due to an undiagnosed illness, is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


